Citation Nr: 0814301	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  99-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for pes planus.

2. Entitlement to service connection for herniated cervical 
disc and cervical spondylosis at C3-4 and C4-5.

3. Entitlement to service connection for low back disorder.

4. Entitlement to an initial compensable rating for residuals 
of cold injury to both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for pes planus, herniated cervical disc 
and cervical spondylosis, and a low back disorder; and that 
granted service connection and noncompensable ratings for 
cold injury to both feet. 

The veteran testified before the Board sitting at the RO in 
June 2003.  A transcript of the hearing is associated with 
the claims file. 

In January 2004, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

In September 2005, the RO granted increased ratings of 10 
percent each for cold injury to the feet, prior to March 6, 
2004, and 20 percent each thereafter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  




REMAND

The Veterans Law Judge who presided at the hearing in June 
2003 is no longer on the Board.  The law requires that the 
Veterans Law Judge who presides at a hearing for issues on 
appeal must participate in any decision on those issues.  
38 U.S.C.A. § 7101 (c) (West 2002); 38 C.F.R. § 20.707 
(2007).  

In correspondence in April 2008, the Board offered the 
veteran the opportunity for a new hearing.  38 C.F.R. 
§ 20.717 (2007).  The veteran responded that he desired a new 
hearing before the Board by videoconference from the regional 
office.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board by videoconference from the RO 
at the next appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



